Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 (claims 1-3) of US Patent 10,365,942 (hereafter ‘942) in view of “AutoParam: Automated Control of Application-Level Performance in Virtualized Server Environments” to Wang et al. (hereafter Wang).  More specifically, as to claim 3 of patent ‘942 teaches all the limitation of claims 1-3 aside from the cost being at each tier of the plurality of tiers. Wang teaches dynamically sizing VMs that hosts individual tiers of multi-tier applications to maintain/achieve resource utilization target based at least in part on collected resource utilization/consumption and meeting application-level performance guarantee SLO [abstract, lines 1-17; Section II. Virtualized Server Environments, subsection A. Overall testbed setup “Each tier of the application is hosted in a virtual container…”; Section II. Virtualized Server Environments, subsection C. Sensors and actuators; Section III. Design of AutoParam, subsection A. Virtualized Server Queueing Model “We extended the model…utilization of each container is defined as the ratio of average CPU consumption”; Section III. Design of AutoParam, subsection B. 2) Target resource utilization is estimated based on the performance model to meet the application-level SLO].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined patent ‘942 with Wang to implement a more granular approach in optimizing the scaling of a multi-tier application by individually addressing each tier to achieve the predictable result of scaling an application or a system.  

Claims 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of Patent ‘942. The difference being that claims 4-7 of Patent ‘942 were implemented in a different claim hierarchy. However, implementation of claimed invention in different claim hierarchy are well known in the art. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to have alternatively implement the method of scaling virtual computing instances of  a multi-component application in different claim hierarchy as a matter of design choice.

As to claims 8-20, these claims are rejected for the same reason as claims 1-7 above with respective to claims 8-20 of patent ‘942.

Below is an example of side by side comparison of claim 3 (claims 1-3) of patent ‘942 and instant claims 1-3.


US Patent 10,365,942
Instant Application
1. A method comprising: 
determining a performance of a multi-component application distributed across a plurality of tiers based on at least one processing resource parameter for the multi-component application; 
calculating, via a processor, an optimized utility of the multi-component application based on a cost to execute the multi-component application and the at least one processing resource parameter; and 
for each of the plurality of tiers, adjusting a number of virtual machines assigned to one or more of the plurality of tiers based at least on the calculating and 


a scaling factor for each of the plurality of tiers, wherein the adjusting comprises instantiating or powering off one or more of the virtual machines.

2. The method of claim 1, wherein the scaling factor is based on a determination of how each tier is influenced by the number of virtual machines assigned to the one or more of the plurality of tiers.

3. The method of claim 2, wherein the scaling factor is further based on identifying a number of virtual machines required to increase the performance of the multi-component application by a pre-determined percentage.
1. (Currently Amended) A method comprising: determining a performance of a multi-component application distributed across a plurality of tiers based on at least one processing resource parameter for the multi-component application; 


calculating, via a processor, an optimized utility of the multi-component application based on a cost at each tier of the plurality of tiers to execute the multi-component application and the at least one processing resource parameter; and 


for one or more of the plurality of tiers, adjusting a count of virtual computing instances assigned to the one or more of the plurality of tiers based at least on the calculating and a number of virtual computing instances required to increase the performance of the multi-component application by a pre-determined percentage.

2. (Previously Presented) The method of claim 1, wherein adjusting the number of virtual computing instances assigned to the one or more of the plurality of tiers is based on a scaling factor determined for each of the plurality of tiers.

3. (Currently Amended) The method of claim 2, wherein determining the scaling factor for each of the plurality of tiers comprises identifying the number of virtual computing instances required to increase the performance of the multi-component application by a pre- determined percentage.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Patent 9,081,622 (hereafter ‘622) in view of “AutoParam: Automated Control of Application-Level Performance in Virtualized Server Environments” to Wang et al. (hereafter Wang) and further in view of “Adaptive resource provisioning for read intensive multi-tier applications in the cloud” to Iqbal et al. (hereafter Iqbal).  More specifically, claim 8 of patent ‘622 teaches all the limitation of claim 1 aside from the cost being at each tier of the plurality of tiers. Wang teaches dynamically sizing VMs that hosts individual tiers of multi-tier applications to maintain/achieve resource utilization target based at least in part on collected resource utilization/consumption and meeting application-level performance guarantee SLO [abstract, lines 1-17; Section II. Virtualized Server Environments, subsection A. Overall testbed setup “Each tier of the application is hosted in a virtual container…”; Section II. Virtualized Server Environments, subsection C. Sensors and actuators; Section III. Design of AutoParam, subsection A. Virtualized Server Queueing Model “We extended the model…utilization of each container is defined as the ratio of average CPU consumption”; Section III. Design of AutoParam, subsection B. 2) Target resource utilization is estimated based on the performance model to meet the application-level SLO].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined patent ‘622 with Wang to implement a more granular approach in optimizing the scaling of a multi-tier application by individually addressing each tier to achieve the predictable result of scaling an application or a system.  In addition, as to claim 8 of patent ‘622 and Wang do not teach adjusting a count of virtual computing instances assigned to one or more of the plurality of tiers based at least on the calculating.  However, Iqbal teaches the addition or removal of server/virtual machine to a specific tier of a multi-tier application [p. 873, section 3.1; p. 873, right column, lines 4-8; p. 878, left column, lines 5-6].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify patent ‘622 and Wang to implement horizontal scaling as to vertical scaling by adding resource such as a virtual machine to scale a multi-tier application to achieve the predictable result of addressing the scalability/resource/performance concern of a system.  

As to claim 2-7, these claims are rejected for the same reason as claim 1 above with respect to claims 1-4 and 8 of patent ‘622.  Furthermore, the difference being claimed limitations being in a different claim hierarchy.  However, implementing claims in different claim hierarchy are well known in the art and would have been a matter of design choice. 

Claims 8-20 are rejected on the ground of nonstatutory double patenting for the same reason as claims 1-7 above with respect to claims 9-11, 13-17 and 20 of patent ‘622.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Patent 9,529,637 (hereafter ‘637) in view Wang and further in view of Iqbal.  More specifically, claim 8 of patent ‘637 teaches all the limitation of claim 1 aside from the cost being at each tier of the plurality of tiers. Wang teaches dynamically sizing VMs that hosts individual tiers of multi-tier applications to maintain/achieve resource utilization target based at least in part on collected resource utilization/consumption and meeting application-level performance guarantee SLO [abstract, lines 1-17; Section II. Virtualized Server Environments, subsection A. Overall testbed setup “Each tier of the application is hosted in a virtual container…”; Section II. Virtualized Server Environments, subsection C. Sensors and actuators; Section III. Design of AutoParam, subsection A. Virtualized Server Queueing Model “We extended the model…utilization of each container is defined as the ratio of average CPU consumption”; Section III. Design of AutoParam, subsection B. 2) Target resource utilization is estimated based on the performance model to meet the application-level SLO].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined patent ‘637 with Wang to implement a more granular approach in optimizing the scaling of a multi-tier application by individually addressing each tier to achieve the predictable result of scaling an application or a system.  Furthermore, claim 8 of patent ‘637 and Wang do not teach adjusting a count of virtual computing instances assigned to one or more of the plurality of tiers based at least on the calculating.  However, Iqbal teaches the addition or removal of server/virtual machine to a specific tier of a multi-tier application [p. 873, section 3.1; p. 873, right column, lines 4-8; p. 878, left column, lines 5-6].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify patent ‘637 and Wang to implement horizontal scaling as to vertical scaling by adding resource such as a virtual machine to scale a multi-tier application to achieve the predictable result of addressing the scalability/resource/performance concern of a system.  
As to claim 2-7, these claims are rejected for the same reason as claim 1 above with respect to claims 1-4, 6 and 8 of patent ‘637.  Furthermore, the difference being claimed limitations being in a different claim hierarchy.  However, implementing claims in different claim hierarchy are well known in the art and would have been a matter of design choice. 

Claims 8-20 are rejected on the ground of nonstatutory double patenting for the same reason as claims 1-7 above with respect to claims 9-11, 13-18 and 20 of patent ‘637.



Allowable Subject Matter
Claims 1-20 are allowable by overcoming the non-statutory double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1, 8 and 15.

Adjusting resource allocation as resource demand in a multi-tier application changes to maintain a utilization target (i.e. performance level) taking into consideration an application-level Service Level Objective (i.e. minimum performance level), resource entitlement (i.e. maximum resource allowed or maximum performance level), cost (i.e. current level of resource consumption) in a per application tier basis was disclosed in "AutoParam: Automated Control of Application-Level Performance in Virtualized Server Environments”.  Iqbal teaches the addition or removal of server/virtual machine to a specific tier of a multi-tier application [p. 873, section 3.1; p. 873, right column, lines 4-8; p. 878, left column, lines 5-6].  The prior arts of record when taken individually or in combination do not expressly teach or render obvious the invention as a whole as recited in independent claims 1, 8 and 15. 

Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
Response to Arguments
Applicant's arguments filed on 9/9/22 have been fully considered but are not persuasive.

In the remarks, Applicant argued in substance that:
Applicant request the nonstatutory double patenting rejection be held in abeyance.
Examiner respectfully traversed Applicant's remarks:
As to point (a), Applicant is reminded that the filing of a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.  See MPEP 804(I)(B)(1).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199